Citation Nr: 0700659	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  03-34 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected scar, status post removal of umbilicus.  

2.  Entitlement to service connection for claimed low back 
pain.  

3.  Entitlement to service connection for residuals of a 
fractured right rib.  

4.  Entitlement to service connection for residuals of an 
injury to the stomach muscle.  

5.  Entitlement to service connection for irritable bowel 
syndrome, to include as secondary to service-connected 
residuals of status post removal of umbilicus.  

6.  Entitlement to service connection for a colon 
injury/blockage.  

7.  Entitlement to service connection for a lung disorder, to 
include as secondary to claimed asbestos exposure.  

8.  Entitlement to service connection for gout and lead 
poisoning, to include as secondary to claimed herbicide 
exposure.  

9.  Entitlement to service connection for hemorrhoids.  

10.  Entitlement to service connection for hypertension.  

11.  Entitlement to service connection for coronary artery 
disease, claimed as heart problems.  

12.  Entitlement to service connection for claimed pain and 
numbness in the left leg.  

13.  Entitlement to service connection for headaches.  

14.  Entitlement to service connection for sinusitis.  

15.  Entitlement to service connection for tinnitus.  

16.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1958 to 
April 1964.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO rating decision 
that granted service connection for scar, status post removal 
of umbilicus, and assigned a noncompensable initial rating, 
effective on July 11, 2002.  The rating decision also denied 
service connection for the disorders shown on the title page.  

The RO rating decision on appeal also denied service 
connection for bilateral hearing loss.  That issue was 
originally on appeal before the Board, but the RO issued a 
rating decision in June 2006 that granted service connection 
for bilateral hearing loss at a noncompensable rate, 
effective on July 11, 2002.  

The veteran has not filed a Notice of Disagreement in regard 
to either the rate of compensation or the effective date, so 
those issues are not before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

As one of the claims on appeal involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized that issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The issues of service connection for irritable bowel syndrome 
and service connection for a lung disorder are addressed in 
the REMAND portion of this document and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.   
VA will advise the veteran when further action on his part is 
required.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  Since July 11, 2002, the service-connected umbilicus scar 
is shown to have been superficial, stable, less than six 
square inches, and has not resulted in limitation of function 
of the abdomen.  

3.  The competent medical opinion shows that the veteran's 
current degenerative low back disorder is related to aging 
rather than to any trauma during his military service.

4.  The veteran is not shown to have fractured a rib in 
service or currently to have any disability of the ribs.  

5.  The veteran was treated during service for a bruised 
abdominal muscle; he is not shown to have any current 
residual disability due to that incident.  

6.  The veteran is not shown to have a current colon disorder 
other than irritable bowel syndrome, for which he is 
separately pursuing service connection.  

7.  The veteran is not shown to have been exposed to 
herbicides in service or to currently suffer identified 
residuals thereof.  

8.  The veteran is not shown to currently have gout.  

9.  The veteran is not shown to have had lead poisoning 
during service, or to have any current condition attributable 
to lead poisoning.  

10.  The veteran is not shown to have hemorrhoids.  

11.  The currently demonstrated essential hypertension is not 
shown to have become manifest until many years after 
discharge from service or to be due to any event or incident 
of the veteran's period of military service.  

12.  The currently demonstrated coronary artery disease and 
other cardiac problems are not shown to have become manifest 
until many years after discharge from service; no competent 
evidence has been presented to link his cardiac claimed 
disorders to any event or incident of the veteran's period of 
military service.  

13.  The veteran is not shown to have an underlying disorder 
manifested by pain and numbness in the left leg, and there is 
no competent medical evidence that the veteran's reported 
pain and numbness in the left leg are attributable to 
military service.  

14.  The veteran is not shown to have an underlying disorder 
manifested by headaches, and there is no competent medical 
evidence that the veteran's reported headaches are 
attributable to his military service.

15.  There is no competent medical evidence that the 
recurrent sinus disorders, including sinusitis, are 
attributable to any event or incident of the veteran's period 
of active military service.  
 
16.  The veteran is not shown to have manifested complaints 
or findings of tinnitus in service or for many years 
thereafter.  

17.  The competent evidence shows that the claimed tinnitus 
is due to his current medical disorders rather than to 
reported acoustic trauma during the veteran's military 
service.  

17.  The veteran is not shown to currently have GERD or other 
reflux disorder that is due to any event or incident of 
service.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for the service-connected scar, status post removal of 
umbilicus, have not been met since July 11, 2002.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.118, 
including Diagnostic Codes 7801-7805 (2006).  

2.  The veteran's disability manifested by low back pain is 
not due to disease or injury that was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).  
 
3.  The veteran does not have a disability manifested by 
residuals of a right rib fracture that was incurred in or 
aggravated by military service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).  
 
4.  The veteran does not have a disability manifested by 
injury residuals of a stomach muscle due to disease or injury 
that was incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).  
 
5.  The veteran does not have a disability manifested by 
colon injury residuals or blockage due to disease or injury 
that was incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).  

6.  The veteran does not have a disability manifested by gout 
due disease or injury that was incurred in or aggravated by 
military service, to include as secondary to claimed 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309(f) (2006).  
 
7.  The veteran does not have a disability manifested by lead 
poisoning due to disease or injury that was incurred in or 
aggravated by military service, to include as secondary to 
claimed herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309(f) (2006).  
 
8.  The veteran does not have a disability manifested by 
hemorrhoids due to disease or injury that was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).  
 
9.  The veteran does not have a disability manifested by 
hypertension due to disease or injury that was incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2006).  

10.  The veteran does not have a disability manifested by 
coronary artery disease, claimed as heart problems, due to 
disease or injury  that was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309(a) (2006).  

11.  The veteran does not have a disability manifested by 
pain and numbness in the left leg due to disease or injury 
that was incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).  

12.  The veteran does not have a disability manifested by 
headaches due to disease or injury that was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).  

13.  The veteran does not have a disability manifested by 
sinusitis due to disease or injury that was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).  

14.  The veteran does not have a disability manifested by 
tinnitus due to disease or injury that was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309(a) (2006).  

15.  The veteran does not have a disability manifested by 
GERD due to disease or injury that was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). 

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the claims on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate all claims on appeal has been accomplished.  

The RO sent the veteran a letter in July 2002, prior to the 
issuance of the rating decision on appeal, informing him that 
to establish entitlement to service connection for a 
disability, the evidence must show three things: an injury, 
disease, or event in military service; a current physical or 
mental disability; and, a relationship between the claimed 
disability and military service.  The veteran had an 
opportunity to respond before the issuance of the rating 
decision in November 2002.  

In March 2006 the RO sent the veteran a letter informing him 
that to establish entitlement to an increased rating for a 
disability already service-connected, the evidence must show 
that the service-connected disability had gotten worse.  The 
veteran had an opportunity to respond prior to the issuance 
of the Supplemental Statement of the Case (SSOC) in September 
2006.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letters cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2006 letter cited above informed the veteran that 
VA is responsible for getting relevant records held by any 
Federal agency (including military records, VA treatment 
records, and Social Security Administration records) and that 
VA would make reasonable efforts to obtain relevant records 
from non-Federal agencies and entities if authorized by the 
veteran to do so.  

The March 2006 letter advised the veteran of evidence newly 
received and asked the veteran to identify any agencies 
having additional relevant evidence, and to authorize VA to 
obtain relevant evidence from any non-Federal agencies.  

The letter also specifically stated, "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after of the rating decision on appeal.  
  
However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Further, the RO notified the veteran in December 2006 that he 
might still submit evidence relevant to his claims directly 
to the Board.  
 
Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO has advised the veteran of the second and 
third Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO did not expressly advise the veteran of the fourth and 
fifth Dingess elements (degree of disability, and effective 
date pertaining to the disability).  However, the Board finds 
that the omission to be harmless in this case.  

The Board's action below denied service connection for the 
disabilities claimed by the veteran.  Accordingly, no 
disability rating or effective date is being assigned, and 
there is no possibility of prejudice under the notice 
requirements of Dingess.  

The Dingess decision also held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  
As regards the claim for compensable initial rating on 
appeal, the Board finds that this was accomplished in the 
Statement of the Case (SOC) and SSOC; this suffices for 
Dingess.  

Hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for service 
connection or a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the claims on 
appeal.  

The veteran's service medical records, and extensive post-
service VA and private medical records, have been associated 
with the claims file.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the claims are 
adjudicated.  The veteran has been afforded appropriate VA 
medical examinations in support of his claims.  

The veteran has been advised of his entitlement to a hearing 
before the RO and/or before the Board, but he has not 
requested such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each of the claims herein 
decided.  


II.  Analysis

A.  Evaluation of service-connected scar, status post removal 
of umbilicus

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Given the nature of the claim for higher initial rating, the 
Board has considered the symptoms from the effective date of 
service connection (July 11, 2002) to the present.   The 
evidence reviewed consists of VA examination reports dated in 
September 2002 and April 2006, and VA treatment notes dating 
from April 1998 to February 2006.  

The VA examiner in September 2002 noted that the veteran had 
a well-healed midline scar.  

A VA treatment note in February 2006 noted a horizontal scar 
across the umbilicus, non-tender and with no mass.  

The veteran had a VA medical examination in April 2006 during 
which the examiner noted a transverse scar below the 
umbilicus, 20 cm long by 1 cm wide.  The scar was freely 
movable, without keloid formation, was not raised or 
retracted, and there was no indication of adhesion or 
attachment to the underlying muscles.  

Scars are rated under the provisions of 38 C.F.R. § 4.118 
(schedule of ratings - skin), Diagnostic Codes (DCs) 7800 
through 7805.  

Under the provisions of 38 C.F.R. § 4.118, scars other than 
the head, face or neck are rated under DCs 7801 through 7805.  

Under the rating criteria, "deep" scars are those 
associated with underlying soft tissue damage, 
"superficial" scars are those not associated with 
underlying soft tissue damage, and "unstable" scars are 
those where, for any reason, there is frequent loss of skin 
over the scar.  

As noted, medical evidence shows that the veteran's scar is 
superficial and stable.  The only two available diagnostic 
codes are DC 7802 (scars other than head, face or neck that 
are superficial and do not cause limited motion) and DC 7805 
(scars, other).  

Compensable rating may be assigned under DC 7802 for scars 
having an area of 144 square inches (929 square cm.) or 
greater.  As noted, medical examination shows that the 
veteran's scar is much smaller.  

The ratings under DC 7805 are assigned based on limitation of 
function of the affected part.  As there is no indication 
whatsoever that the veteran's scar causes any limitation of 
function to his abdomen, compensable rating under this 
diagnostic code is not warranted.  

Based on the evidence above, the Board finds that the 
criteria for a compensable rating for this disability have 
not been met since the effective date of service connection.  


B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  




Claimed low back pain

The veteran attributes his current low back pain to a fall 
aboard his ship, for which he was treated on a hospital ship.  

The veteran's discharge examination in April 1964 notes the 
spine as "normal" and makes no mention of any treatment in 
service for back trauma.  

A VA outpatient treatment note dated in December 1999 shows 
history of cervical laminectomies in 1977 and 1985, but there 
is no mention of history of low back disorder.  

The veteran had a VA medical examination in April 2006; the 
examiner noted that the claims file showed no indication of a 
low back disorder during service.  The veteran complained of 
having constant pain and stiffness in the back.  The examiner 
conducted a thorough examination and recorded his 
observations in detail.  

The examiner diagnosed degenerative disc disease at L1/L2 and 
L2/L3 and also atherosclerotic calcification involving the 
distal abdominal aorta.  The examiner stated an opinion that 
the veteran's degenerative back condition was age-acquired 
and was not due to anything that happened to him during his 
military service.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  This is the essence of the 
third part of the Hickson analysis cited above.  

In this case, the April 2006 VA medical examination 
establishes that the veteran has a diagnosed back disorder, 
but the examiner stated an opinion that the disorder is age-
acquired and not related to anything that happened during 
military service.  The findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  

As the competent and uncontroverted medical opinion states 
that the veteran's back disorder is age-acquired and not 
related to his military service, the Board finds that service 
connection for the claimed low back disorder must be denied.  


Residuals of a fractured right rib

The veteran contends that he fractured his right rib aboard 
ship for which he was treated on a hospital ship.  

The veteran's service medical record shows that he was 
treated in July 1960 for a sore right side consequent to a 
fall, with reported sore rib cage.  The X-ray study was 
clear.  There was no subsequent treatment for the condition 
in service, and the veteran's discharge examination in April 
1964 notes the musculoskeletal system as "normal."  

The veteran had a VA medical examination in April 2006.  In 
an addendum dated in August 2006, a VA reviewer noted that 
there was no history of a rib fracture in the service medical 
records.  

The reviewer also noted that the veteran had had twelve chest 
X-ray studies during the period January 1995 to April 2006, 
and none of the resultant readings noted a deformity or 
osseous calcification compatible with an old rib fracture.  

Finally, the reviewer noted that a rib fracture is usually 
very painful, so it was significant that the veteran was 
asymptomatic after his single treatment in service.  The 
reviewer stated that it was less likely than not that the 
claimed rib fracture was caused or aggravated by injuries 
during military service.  

As noted, service connection requires evidence of a current 
disability, evidence of a disease or injury in service, and 
medical evidence of a relationship between the claimed 
disability and military service.  Hickson, supra.  In this 
case, the veteran has shown none of the three elements 
required for service connection.  

The Board accordingly finds that the claim for service 
connection for residuals of a fractured rib must be denied.  


Residuals of an injury to the stomach muscle

The veteran's service record shows that he was treated in 
December 1958 for nausea and abdominal pain after being 
struck in the abdomen by a trailer.  He was diagnosed with a 
muscle bruise, which was treated with heat.  

There was no subsequent treatment for the condition in 
service, and the veteran's discharge examination in April 
1964 notes the musculoskeletal system as "normal." 

The veteran had a VA medical examination in April 2006.  In 
an addendum dated in August 2006, a VA reviewer noted that 
the veteran had been treated in 1958 for a reported injury to 
the abdominal muscle, but that there were no apparent 
sequelae.  The veteran's subsequent umbilicus surgery in June 
1962 was unrelated to the abdominal muscles.  The reviewer 
also noted that the muscle injury was very mild and there was 
no injury to the internal organs of the abdomen.  

The reviewer stated an opinion that the claimed residuals of 
injury to the abdominal muscles was less likely than not to 
be caused or aggravated by any injuries or illnesses during 
military service.  

As noted, a veteran seeking disability benefits must 
establish not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer, 210 F.3d at 1353; D'Amico v. West, 209 
F.3d at 1326; Hibbard, 13 Vet. App. at 548; Collaro, 136 F.3d 
at 1308.  

In this case, competent medical opinion states that there is 
no etiological connection between the veteran's claimed 
disability and any demonstrated event of his military 
service.  The Board accordingly finds that the claim for 
service connection for residuals of a stomach muscle injury 
must be denied.  


Residuals of a colon injury/blockage

The veteran contends that he was treated for a colon 
injury/blockage aboard a hospital ship during his military 
service.  However, the service medical records show no such 
treatment, and the veteran's discharge examination in April 
1964 notes the abdomen and viscera as "normal."  

The veteran had a VA medical examination in September 2002 
when the examiner noted that the veteran reported 
experiencing abdominal pain, bloating and bowel abnormalities 
(alternating diarrhea and constipation, nausea, vomiting, and 
dyspepsia) since his umbilicus surgery in 1961.  

The examiner's impression was that of classical symptoms of 
irritable bowel syndrome (IBS).  

The veteran had another VA medical examination in May 2006 
when he reported having abdominal pain, not improved by bowel 
movements.  The examining physician stated that, in her 
medical opinion, the veteran's complaint of abdominal pain is 
at least as likely as not due to his IBS.  

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability ... in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  This is the essence of the first 
part of the Hickson analysis.  

In this case, the veteran's only diagnosed colon disorder is 
IBS, and service connection for that disorder is being 
adjudicated as a separate issue.  As there is no medical 
evidence of any present colon disorder other than IBS, the 
Board finds that service connection for colon/injury blockage 
as a separate disability must be denied.  



Service connection for gout and lead poisoning

The veteran asserts that his gout is due to lead poisoning 
aboard ship caused by inhaling and ingesting red lead primer, 
for which he was treated aboard a hospital ship during his 
military service.  He also attributes the gout and lead 
poisoning to herbicide exposure during service.  

The veteran's discharge examination in April 1964 makes no 
mention of any treatment in service for gout or for lead 
poisoning.  

There is no medical evidence showing that the veteran 
currently has gout or any disability attributable to lead 
poisoning.  

As noted, in the absence of a proof of present disability 
there can be no claim.  Brammer, 3 Vet. App. at 225.  As 
there is no evidence of current gout or current residuals of 
lead poisoning, the Board finds that there is no claim for 
service connection for those claimed disorders.  

For completeness of review, the Board notes that the veteran 
claims exposure to herbicides.  There is a rebuttable 
presumption of exposure to herbicides if claimant served in 
Vietnam, even if there is no record of treatment in service.  
38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307.  

"Service in Vietnam" includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation to Vietnam.  38 C.F.R. 
§ 3.313.   

The veteran does not contend, and the record does not show, 
that the veteran served in the Republic of Vietnam or the 
waters offshore, and the presumption of exposure to 
herbicides accordingly does not apply.  

Notwithstanding the presumption, claimant can establish 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  The 
veteran has presented no such evidence.  

The Board accordingly finds that service connection for gout 
and lead poisoning, to include as due to herbicide exposure, 
must be denied.  


Hemorrhoids

The veteran contends that his hemorrhoids are due to an in-
service injury to his stomach muscle.  As noted, the 
veteran's service record shows that he was treated in 
December 1958 abdominal pain, diagnosed as a muscle bruise.  
There is no indication of in-service treatment for 
hemorrhoids, and the veteran's discharge examination in April 
1964 listed the anus and rectum as "normal."  
 
The veteran had VA medical examination in May 2006 when he 
reported having rectal bleeding and itching.  The examiner 
found no current hemorrhoids.  

However, the examiner stated that, in his opinion, the 
veteran's complaint of hemorrhoids was at least as likely as 
not the result of straining caused by his IBS.  

The Board notes that entitlement to service connection for 
IBS is still undergoing adjudication.  However, the same 
medical examination that found complaint of hemorrhoids to be 
related to IBS also found no current hemorrhoids.  

As noted above, in the absence of a proof of present 
disability there can be no claim.  Brammer, 3 Vet. App. at 
225.  As there is no evidence of current hemorrhoids, the 
Board finds that there is no claim for service connection for 
that claimed disorder.  



Hypertension

The veteran's physical examination at enlistment in January 
1958 noted blood pressure as 158/82.  His blood pressure in 
December 1960 was 148/74, and his blood pressure in September 
1961 was 130/68.  His discharge physical in April 1964 noted 
blood pressure of 114/76.  

The veteran contends that he was treated for hypertension 
aboard a hospital ship during service.  However, the service 
medical records show no such treatment or complaints or 
finding relative to elevated blood pressure.  

Service connection may be presumed for hypertension, if the 
disorder becomes manifest to a compensable degree within the 
first year after discharge from service, even if there is no 
record of hypertension during service.  38 C.F.R. §§ 3.307, 
3.309(a).  

However, the record does not show that hypertension was 
present to any degree during the first year after discharge, 
so presumptive service connection does not apply.  

A VA treatment note dated in September 1998 shows current 
blood pressure of 144/64 and clinical impression of essential 
hypertension.  

The veteran had a VA medical examination in April 2006 when 
he reported that he was diagnosed with hypertension in 1988.  
His blood pressure on examination was 152/80 standing and 
152/82 sitting.  

The examiner's impression was that of essential hypertension, 
identified in 1988 and less likely than not to be associated 
with or aggravated by asbestosis.  

The veteran has been competently diagnosed with essential 
hypertension.  However, as noted, a veteran seeking 
disability benefits must establish not only the existence of 
a disability, but also an etiological connection between his 
military service and the disability.  Boyer, 210 F.3d at 
1353; D'Amico v. West, 209 F.3d at 1326; Hibbard, 13 Vet. 
App. at 548; Collaro, 136 F.3d at 1308.  

In this case, the medical opinion states that there is no 
etiological connection between the veteran's hypertension and 
any event or incident of the veteran's military service.  

The Board accordingly finds that the claim for service 
connection for hypertension must be denied.  


Coronary artery disease

The veteran's enlistment physical examination in January 1958 
showed transient tachycardia but noted the heart as 
"normal."  

The veteran contends that he was treated for heart problems 
aboard a hospital ship during service.  However, the service 
medical records show no such treatment.  His discharge 
physical in April 1964 noted the heart as "normal."  

Service connection may be presumed for cardiovascular 
disease, if the disorder becomes manifest to a compensable 
degree within the first year after discharge from service, 
even if there is no record of hypertension during service.  
38 C.F.R. §§ 3.307, 3.309(a).  

However, the record does not show that cardiovascular disease 
was present to any degree during the first year after 
discharge, so presumptive service connection does not apply.  

A VA treatment notes show a clinical history of coronary 
artery disease, status post coronary artery bypass in 1991; 
left carotid endarterectomy in February 1998; myocardial 
infarction and right carotid endarterectomy in January 2001; 
acute myocardial infarction with coronary angioplasty with 
stent in August 2003; and, coronary angioplasty with stent in 
June 2005.  

The veteran had a VA medical examination in April 2006 when 
he reported that coronary artery disease was initially 
diagnosed in 1991, but that his chest pains had had onset in 
1989.  The examiner performed a thorough clinical examination 
and noted his observations.  

The examiner's assessment was that of coronary artery disease 
with initial onset in 1989, less likely than not to be caused 
by, associated with, or aggravated by asbestosis.  

The veteran has been competently diagnosed with coronary 
artery disease.  However, as noted, a veteran seeking 
disability benefits must establish not only the existence of 
a disability, but also an etiological connection between his 
military service and the disability.  Boyer, 210 F.3d at 
1353; D'Amico v. West, 209 F.3d at 1326; Hibbard, 13 Vet. 
App. at 548; Collaro, 136 F.3d at 1308.  

In this case, there is no evidence of a cardiac disorder in 
service, and no competent medical opinion states that there 
is no etiological connection between the veteran's 
hypertension and military service.  

The Board accordingly finds that the claim of service 
connection for hypertension must be denied.  



Pain and numbness in the left leg.

The veteran asserts that he was treated for pain and numbness 
in the left leg aboard a hospital ship during service.  The 
service medical records in this regard show no such 
treatment, although he did receive treatment for cellulitis 
of the left foot.  

The veteran's discharge examination in April 1964 notes the 
musculoskeletal and neurologic systems as "normal" and 
makes no mention of any treatment in service for leg pain or 
numbness.  

The veteran notified the VA outpatient clinic in July 2002 
that he was experiencing severe leg pain, possibly due to 
arterial blockage.  The veteran did not receive treatment at 
the time, and there is no clinical impression.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259  F.3d 1356 (Fed. Cir. 2001).  

In this case, there is no diagnosed underlying disability for 
the veteran's reported complaints of pain and numbness.  

As noted, in the absence of a proof of present disability 
there can be no claim.  Brammer, 3 Vet. App. at 225.  As 
there is no evidence of a current underlying left leg 
disability manifested by pain and numbness due to any event 
or incident of service, the Board finds that service 
connection for left leg pain and numbness must be denied.  


Headaches

The veteran contends that he was treated for headaches aboard 
a hospital ship during service.  The service medical records 
show no such treatment.  

The veteran's discharge examination in April 1964 notes the 
vascular and neurologic systems as "normal" and makes no 
mention of any treatment in service for headaches.  

The veteran is not diagnosed with migraines, and there is no 
indication of any underlying disability causing the reported 
headaches.  

As noted, in the absence of a proof of present disability 
there can be no claim.  Brammer, 3 Vet. App. at 225.  

As there is no evidence of a current underlying disorder 
manifested by headaches on which a claim for service 
connection can be based, the Board finds that the claim of 
service connection for headaches must be denied.  


Sinusitis

The veteran asserts that he was treated for sinusitis aboard 
a hospital ship during service.  However, the service medical 
records show no such treatment and are negative for pertinent 
complaints or findings.  

The veteran's discharge examination in April 1964 notes the 
sinuses as "normal" and makes no mention of any treatment 
in service for sinusitis.  

The veteran presented to the VA outpatient clinic in 
September 1998, November 1998, December 1998, January 2000, 
and November 2001complaining of sinus distress.  The 
clinician's impression on those occasions was that of 
oropharyngitis and non-specific rhinitis.  

The veteran presented to the VA outpatient clinic in March 
1999 complaining of influenza-like symptoms.  The clinician's 
impression was that of viral syndrome, non-specific rhinitis, 
and bronchitis.  

The veteran presented again to the VA outpatient clinic in 
August 1999 complaining of influenza-like symptoms.  The 
clinician's impression was that of upper respiratory 
infection (URI).  

The veteran presented again to the VA outpatient clinic in 
December 2000 complaining of influenza-like symptoms.  The 
clinician's impression was that of URI and bronchitis.  

The veteran presented to the VA outpatient clinic in December 
2002 complaining of influenza-like symptoms.  The clinician's 
impression was that of sinusitis, bronchitis, cough and 
hypertension.  

The veteran presented to the VA outpatient clinic in February 
2003 complaining of sinus infection and passing out.  The 
clinician's impression was that of sinusitis/pharyngitis and 
syncope by history.  

The veteran has been diagnosed with recurrent sinusitis after 
his discharge from service.  However, there is no competent 
evidence to support his assertions of having had sinusitis 
during service, and no medical evidence of a relationship 
between the recurrent sinusitis and any event or incident of 
his military service.  

Given the evidence in this case, the Board finds the 
veteran's assertions of having had sinusitis during service 
not to be credible.  

As noted, a veteran seeking disability benefits must 
establish not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer, 210 F.3d at 1353; D'Amico v. West, 209 
F.3d at 1326; Hibbard, 13 Vet. App. at 548; Collaro, 136 F.3d 
at 1308.  

In this case, there is no medical evidence of an etiological 
connection between the veteran's claimed sinusitis.  The 
Board accordingly finds that the claim for service connection 
for sinusitis must be denied.  


Tinnitus

The veteran asserts that he was treated for tinnitus aboard a 
hospital ship during service.  The service medical records in 
this regard show no such treatment, or any complaint of 
tinnitus.  

The veteran had a VA audiological evaluation in April 2006 
during which he complained of constant tinnitus.  The 
audiologist noted that tinnitus was a subjective complaint 
and that no objective measures existed to validate its 
presence or absence.  

The audiologist stated that, given that the veteran reported 
the onset of pulsatile tinnitus in the 1970's, and given that 
the veteran reported the onset of a heart disorder in the 
1980's, it was more likely than not that the veteran's 
tinnitus was related to his medical condition rather than to 
noise exposure.  

However, given the evidence in this case, the Board finds the 
veteran's assertions of having had tinnitus during service 
not to be credible.  Pertinent complaints or findings in this 
regard were not independently documented by other evidence or 
statements by the veteran.  

The RO issued a rating decision in June 2006 that granted 
service connection for bilateral hearing loss.  

The veteran has been competently diagnosed with tinnitus.  
However, as noted above, a veteran seeking disability 
benefits must establish not only the existence of a 
disability, but also an etiological connection between the 
claimed disability and his military service or a service-
connected disability.  Boyer, 210 F.3d at 1353; D'Amico v. 
West, 209 F.3d at 1326; Hibbard, 13 Vet. App. at 548; 
Collaro, 136 F.3d at 1308.  

In this case, absent competent evidence linking the current 
tinnitus to military service or a service-connected 
disability, the Board finds that the claim of service 
connection for tinnitus must be denied.  


Gastroesophageal reflux disease (GERD)

The veteran's service medical record shows treatment for 
reported chest pain in March 1964; the condition was 
identified as esophageal in nature.  The veteran's discharge 
examination in April 1964 notes no abnormalities in the 
digestive system or GERD.  

The veteran had a VA examination for digestive disorders in 
May 2006.  The veteran did not complain of GERD, and the 
examiner did not diagnose GERD or any other epigastric or 
reflux disorder.  

As noted, in the absence of a proof of present disability 
there can be no claim.  Brammer, 3 Vet. App. at 225.  As 
there is no evidence of current GERD or any other reflux 
disorder, the Board finds that the claim for service 
connection for GERD must be denied.  


C.  Benefit of the Doubt

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

The Board has considered the benefit-of-the doubt rule in 
making the determinations and findings above.  However, the 
preponderance of the evidence is against the claims, and the 
benefit-of-the-doubt rule accordingly does not apply.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  



ORDER

An initial compensable rating for the service-connected scar, 
status post removal of umbilicus, is denied.  

Service connection for low back pain is denied.  

Service connection for the residuals of a fractured right rib 
is denied.  

Service connection for the residuals of an injury to the 
stomach muscle is denied.  

Service connection for the residuals of a colon 
injury/blockage is denied.  

Service connection for gout, to include as secondary to 
claimed herbicide exposure, is denied.  

Service connection for lead poisoning, to include as 
secondary to claimed herbicide exposure, is denied.  

Service connection for hemorrhoids is denied.  

Service connection for hypertension is denied.  

Service connection for coronary artery disease, claimed as 
heart problems, is denied.  

Service connection for pain and numbness in the left leg is 
denied.  

Service connection for headaches is denied.  

Service connection for sinusitis is denied.  

Service connection for tinnitus is denied.  

Service connection for gastroesophageal reflux disease (GERD) 
is denied.  



REMAND

The Board finds that additional RO action is warranted on the 
issues of service connection for irritable bowel syndrome and 
service connection for a lung disorder.  

In regard to the issue of service connection for irritable 
bowel syndrome (IBS): the file contains medical evidence that 
so ambiguous as to require clarification.  

A VA examination report dated in September 2002 states in 
conclusion, "Patient ha[d] classical symptoms of IBS.  Had 
its onset after surgery in service for umbilical repair."  

It is unclear whether this is intended to be a medical 
finding of continuity and nexus or merely a recitation of 
symptoms reported by the veteran.  Subsequent medical 
examination in May 2006 (by a physician) and medical opinion 
in August 2006 (by a physician's assistant) do not clarify 
the ambiguity.

In regard to the issue of service connection for a lung 
disorder: a VA examination in April 2006 diagnosed coronary 
artery disease (CAD), chronic obstructive pulmonary disease 
(COPD), and asbestos exposure by history.  

An addendum opinion in August 2006 stated that CAD was not 
consistent with asbestos exposure, but failed to address 
whether COPD is consistent is consistent with asbestos 
exposure.  
  
Accordingly, the RO should arrange for the appellant to 
undergo VA examinations by gastrointestinal and pulmonary 
disorder specialists at an appropriate VA medical facility in 
order to obtain a definitive medical opinion as to whether 
the veteran's IBS or COPD are due to disease or injury that 
was incurred in or aggravated by military service, to include 
whether either claimed disorder is consistent with asbestos 
exposure.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to her by the pertinent 
VA medical facility at which the examination is to take 
place.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim remaining on appeal.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to ask the veteran to provide sufficient 
information, and if necessary, signed 
authorization, to enable VA to obtain any 
additional evidence pertaining to the 
claim.  The RO should advise the veteran 
of the respective duties of VA and the 
claimant to provide evidence, and should 
ask the veteran to submit all pertinent 
evidence in his possession that is not 
already of record.  

Any additional evidence identified should 
be obtained in accordance with provisions 
of 38 C.F.R. § 3.159 (2006).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

2.  The veteran should be scheduled for 
VA examinations by gastrointestinal and 
pulmonary disorder specialists at an 
appropriate medical facility.  The entire 
claims file must be made available to the 
physicians designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostics and tests, the 
gastrointestinal disorder specialist 
should specifically indicate whether it is 
at least as likely as not that the veteran 
has current disability manifested by IBS 
due to disease or injury that was incurred 
in or aggravated by military service, to 
include the in-service hernia surgery.  

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostics and tests, the 
pulmonary disorder specialist should 
specifically indicate whether it is at 
least as likely as not that the veteran 
has current disability manifested by COPD 
due to disease or injury that was incurred 
in or aggravated by military service, to 
include whether the current disorder is 
consistent with asbestos exposure during 
service.

If the examiners cannot express such an 
opinion without resorting to speculation, 
they should so indicate.  

The examiners should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should review the issues on appeal with 
consideration of all pertinent evidence 
and legal authority, to include 38 C.F.R. 
§ 3.321(b)(1). 

If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose 
of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should 
be granted or denied.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


